Exhibit 10.16

STOCK OPTION AWARD AGREEMENT

PURSUANT TO THE FIRST DEFIANCE FINANCIAL CORP.

2005 STOCK OPTION AND INCENTIVE PLAN

(Incentive Stock Option)

THIS AGREEMENT is made to be effective as of                 , by and between
First Defiance Financial Corp. (the “Company”) and                      (the
“Optionee”).

WITNESSETH:

WHEREAS, pursuant to the provisions of the First Defiance Financial Corp. 2005
Stock Option and Incentive Plan (the “Plan”), the Stock Option Committee (the
“Committee”) has determined that an option to acquire common shares of the
Company, $0.01 par value per share (the “Common Shares”), should be granted to
the Optionee upon the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound by this Agreement, the parties hereto agree to the following:

1. Grant of Option. The Company hereby grants to the Optionee an option to
purchase                      Common Shares (the “Option”). The Option is
intended to qualify as an incentive stock option (an “ISO”) under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2. Terms and Conditions of the Option.

(A) Option Price. The exercise price (the “Option Price”) to be paid by the
Optionee to the Company upon the exercise of the Option shall be $            
per share, being 100% of the Fair Market Value (as that term is defined in the
Plan) of a Common Share on                     .

(B) Exercise of the Option. Subject to the provisions of the Plan and the other
provisions of this Agreement, the Option is first exercisable in accordance with
the following schedule:

 

Date

   Number of Common Shares First Exercisable   



--------------------------------------------------------------------------------

The Option may be exercised to purchase less than the total number of Common
Shares subject to the Option. The Option may be exercised by delivering written
notice of exercise to the Company. The notice must state the number of Common
Shares to be purchased and must be accompanied by payment in full of the Option
Price in cash unless the Committee, in its sole discretion, permits payment of
the Option Price in Common Shares already owned by the Optionee or by the
surrender of outstanding awards of Options.

The Option may not be exercised unless the Common Shares issued upon such
exercise are first registered pursuant to any applicable federal and state laws
or regulations or, in the opinion of the counsel to the Company, are exempt from
such registration. Nothing contained in the Plan or in this Agreement shall be
construed to require the Company to take any action whatsoever to make
exercisable any Option or to make transferable any shares issued upon the
exercise of any Option.

(C) Option Term. The Option shall expire on                     . The Option
shall in no event be exercisable after the expiration of ten (10) years from the
date of this Agreement.

(D) Change of Control. The Option shall become immediately exercisable in the
event of a change in control of the Company, as determined by the Committee.
“Change in control” shall mean the acquisition, directly or indirectly, of the
beneficial ownership (as such term is defined under Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder) of 25% or more of the outstanding Common Shares of the Company by
any person, trust, entity or group.

3. Non-Assignability of the Option. The Option shall not be assignable or
transferable except by will or by the laws of descent and distribution. The
terms and conditions of the Option shall be binding upon each and every
executor, administrator, heir, beneficiary, or other successor to the Optionee’s
interest.

4. Incentive Stock Option Qualification. The Option is intended to be an ISO
under Section 422 of the Code. The Optionee acknowledges that in order for the
Option to qualify as an ISO, the Optionee must comply with the following
additional conditions:

(A) The Optionee must remain employed by the Company (or a subsidiary of the
Company) at least until three months before the Option is exercised (or one year
in the case of an Optionee who is disabled within the meaning of
Section 22(e)(3) of the Code);

(B) The Optionee may not dispose of the Common Shares acquired upon the exercise
of the Option (i) within two years of the date of the grant of the Option, and
(ii) within one year after the date of the exercise of the Option; and

 

-2-



--------------------------------------------------------------------------------

(C) The aggregate fair market value (determined as of the date of the grant of
the Option) of the Common Shares with respect to which ISOs are exercisable
under all plans of the Company or a subsidiary for the first time by the
Optionee during any calendar year shall not exceed $100,000, or such other limit
as may be required by the Code.

To the extent that the Optionee does not comply with the foregoing conditions,
the Option will not be deemed to be an ISO under the Code with respect to the
number of shares that fail to satisfy each of such conditions.

5. Governing Law. The rights and obligations of the Optionee and the Company
under this Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio in all respects, including, without limitation,
matters relating to the validity, construction, interpretation, administration,
effect, enforcement and remedies provisions of the Plan and its rules and
regulations, except to the extent preempted by applicable federal law. All
disputes and matters whatsoever arising under, in connection with or incident to
this Agreement shall be litigated, if at all, in and before a court located in
the State of Ohio, USA, to the exclusion of the courts of any other state or
country.

6. Rights and Remedies Cumulative. All rights and remedies of the Company and of
the Optionee enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of such rights or
remedies may be exercised and enforced concurrently.

7. Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.

8. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of such provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect. It is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.

9. Plan as Controlling. All terms and conditions of the Plan applicable to
options granted thereunder which are not set forth in this Agreement shall be
deemed incorporated herein by reference. In the event that any provision in this
Agreement conflicts with any term in the Plan, the term in the Plan shall be
deemed controlling.

 

-3-



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Optionee regarding the subject matter of this Agreement, and
this Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this Agreement. All
representations of any type relied upon by the Optionee and the Company in
making this Agreement are specifically set forth herein, and the Optionee and
the Company each acknowledge that they have relied on no other representation in
entering into this Agreement. No change, termination or attempted waiver of any
of the provisions of this Agreement shall be binding upon any party hereto
unless contained in a writing signed by the party to be charged.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
to be effective as of                     .

 

FIRST DEFIANCE FINANCIAL CORP.

By: 

     

William J. Small

 

its Chairman, President & CEO

OPTIONEE

 

XXXXXXXXXX

 

-4-